Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JUDICIAL WATCH, INC.,
Plaintiff,
Vv. Case No. 17-cv-0916 (CRC) |

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

 

DECLARATION OF MICHAEL G. SEIDEL

I, Michael G. Seidel, declare as follows:

(1)  Iamcurrently the Assistant Section Chief (“ASC”) of the Record/Information
Dissemination Section (“RIDS”), Information Management Division (“IMD”) of the Federal
Bureau of Investigation (“FBI”) in Winchester, Virginia and in the absence of RIDS Section
Chief, David M. Hardy, I serve as Acting Section Chief for RIDS. Before I held this position, I
was the Unit Chief, RIDS Litigation Support Unit from November 2012 to June 2016; and an
Assistant General Counsel, FBI Office of the General Counsel, Freedom of Information Act
(“FOIA”) Litigation Unit from September 2011 to November 2012. In those capacities, I had
management oversight or agency counsel responsibility for FBI FOIA and Privacy Act (“PA”)
litigation cases nationwide. Prior to my joining the FBI, I served as a Senior Attorney at the
U.S. Drug Enforcement Administration (“DEA”) from September 2006 to September 2011,
where among myriad legal responsibilities, | advised on FOIA/PA matters and served as agency

counsel representing the DEA in FOIA/PA lawsuits nationwide. I also served as a U.S. Army

1
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 2 of 12

Judge Advocate General’s Corps Officer in various assignments from 1994 to September 2006,
culminating in my assignment as Chief, General Litigation Branch, U.S. Army Litigation
Division where I oversaw FOIA/PA litigation for the U.S. Army. 1 am an attorney registered in
the State of Ohio and the District of Columbia.

(2) In my official capacity as Acting Section Chief of RIDS, I supervise
approximately 244 employees who staff a total of twelve (12) Federal Bureau of Investigation
Headquarters (“FBIHQ”) units and two (2) field operational service center units whose collective
mission is to effectively plan, develop, direct, and manage responses to requests for access to
FBI records and information pursuant to the FOIA as amended by the OPEN Government Act of
2007 and the OPEN FOIA Act of 2009; the Privacy Act of 1974; Executive Order 13526;
Presidential, Attorney General, and FBI policies and procedures; judicial decisions; and
Presidential and Congressional directives. My responsibilities also include the review of FBI
information for classification purposes as mandated by E.O. 13526, 75 Fed. Reg. 707 (2010), and
the preparation of declarations in support of Exemption (b)(1) claims under the FOIA. I have
been designated by the Attorney General of the United States as an original classification
authority, and a declassification authority pursuant to Executive Order 13526, §§ 1.3 and 3.1.
The statements contained in this declaration are based upon my personal knowledge, upon
information provided to me in my official capacity, and upon conclusions and determinations
reached and made in accordance therewith.

(3) Due to the nature of my official duties, | am familiar with the procedures followed
by the FBI in responding to requests for information from its files pursuant to the provisions of

the FOIA, 5 U.S.C. § 552, and the Privacy Act of 1974, 5 U.S.C. § 552a. Specifically, I am

2.
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 3 of 12

aware of the FBI’s handling of Plaintiff's FOIA request for certain records concerning
Christopher Steele, a former confidential intelligence source for the FBI.

(4) This declaration is being submitted in support of DOJ’s renewed motion for
summary judgment and in opposition to Plaintiff's cross-motion for summary judgment. It
supplements ECF No. 34, Second Declaration of David M. Hardy (hereafter “Second Hardy
Declaration’’).

kee
ORBIS BUSINESS INTELLIGENCE SEARCH

(5) In Plaintiff's Memorandum of Points and Authorities in Opposition to
Defendant’s Motion for Summary Judgment and in Support of Plaintiff's Cross-Motion for
Summary Judgment (hereafter “Plaintiff's MPA”), it objected to the FBI’s decision to not
separately search using the name of Mr. Steele’s business — Orbis Business Intelligence —
claiming that Defendant offered “no reason why a key word search on Orbis Business
Intelligence could not have also been done.” See ECF No. 37, Plaintiff’s MPA, at 3.

(6) The FBI explained in footnote 8 of the Second Hardy Declaration that Mr. Steele
was the FBI’s confidential human source (“CHS”), not his company, so any payments would
have been made to him and not the company, and interactions would have been between him and
the FBI rather than an unnamed representative of his company. Accordingly, the FBI
concluded that a search using the name of his company was not reasonably calculated to locate
responsive records, not that it “could not” conduct such a search. While the FBI does not
concede that a search for Orbis Business Intelligence was required in order for the FBI’s search

to be reasonable, it has now conducted a search of its Central Records System for the terms

3
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 4 of 12

“Orbis” and “Orbis Business Intelligence.” That search is described further below. It located
no responsive records. !
BACKGROUND ON THE FBI’s CENTRAL RECORDS SYSTEM

(7) The Central Records System (“CRS”) is an extensive system of records consisting
of applicant, investigative, intelligence, personnel, administrative, and general files compiled and
maintained by the FBI in the course of fulfilling its integrated missions and functions as a law
enforcement, counterterrorism, and intelligence agency to include performance of administrative
and personnel functions. The CRS spans the entire FBI organization and encompasses the
records of FBI Headquarters (“FBIHQ”), FBI Field Offices, and FBI Legal Attaché Offices
(“Legats”) worldwide.

(8) The CRS consists of a numerical sequence of files, called FBI “classifications,
which are organized according to designated subject categories. The broad array of CRS file
classification categories include type of criminal conduct and investigations conducted by the
FBI, as well as categorical subjects pertaining to counterterrorism, intelligence,
counterintelligence, personnel, and administrative matters. For identification and retrieval
purposes across the FBI, when a case file is opened, it is assigned a Universal Case File Number
(“UCFN”) consisting of three sequential components: (a) the CRS file classification number;
(b) the abbreviation of the FBI Office of Origin (“OO”) initiating the file; and (c) the assigned

individual case file number for that particular subject matter.? Within each case file, pertinent

 

' The FBI did not conduct a supplemental search of its CHS system for Orbis Business Intelligence
because Mr. Steele, and not his company, was the FBI’s CHS.

> For example, in a fictitious file number of “1 1Z-HQ-56789;” the “11Z” component indicates the file
classification, “HQ” indicates that FBI Headquarters is the FBI OO of the file, and “56789” is the assigned case
specific file number.

4
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 5 of 12’

documents of interest are “serialized,” or assigned a document number in the order which the
document is added to the file, typically in chronological order.
The CRS General Indices and Indexing

(9) The general indices to the CRS are the index or “key” to locating records within
the enormous amount of information contained in the CRS. The CRS is indexed in a manner
which meets the FBI’s investigative needs and priorities, and allows FBI personnel to reasonably
and adequately locate pertinent files in the performance of their law enforcement duties. The
general indices are arranged in alphabetical order and comprise an index on a variety of subject
matters to include individuals, organizations, events, or other subjects of investigative interest
that are indexed for future retrieval. The entries in the general indices fall into two category
types:

a. Mainentry. This entry pertains to records indexed to the main subject(s) of a
file, known as “main file” records. The “main” entry carries the name of an
individual, organization, or other subject matter that is the designated subject
of the file.

b. Reference entry. This entry, or a “cross-reference,” pertains to records that
merely mention or reference an individual, organization, or other subject
matter that is contained in a “main” file record about a different subject
matter.

(10) FBI Special Agents (“SA”) and/or designated support personnel may index
information in the CRS by individual (persons), by organization (organizational entities, places,
and things), and by event (e.g., a terrorist attack or bank robbery). Indexing information in the
CRS is based on operational necessity, and the FBI only indexes that information considered

relevant and necessary for future retrieval. Accordingly, the FBI does not index every

individual name or other subject matter in the general indices.
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 6 of 12

Automated Case Support

(11) | Automated Case Support (“ACS”) was an electronic, integrated case management
system that became effective for FBIHQ and all FBI Field Offices and Legats on October 1,
1995. As part of the ACS implementation process, over 105 million CRS records were
converted from automated systems previously utilized by the FBI into a single, consolidated case
management system accessible by all FBI offices. ACS had an operational purpose and design

to enable the FBI to locate, retrieve, and maintain information in its files in the performance of
its myriad missions and functions.*

(12) The Universal Index (“UNI”) was the automated index of the CRS and provided
all offices of the FBI a centralized, electronic means of indexing pertinent investigative
information to FBI files for future retrieval via index searching. Individual names were
recorded with applicable identifying information such as date of birth, race, sex, locality, Social
Security Number, address, and/or date of an event. Moreover, ACS implementation built upon
and incorporated prior automated FBI indices; therefore, a search employing the UNI application
of ACS encompassed data that was already indexed into the prior automated systems superseded
by ACS. As such, a UNI index search in ACS was capable of locating FBI records well before
its 1995 FBI-wide implementation until the system was decommissioned on August 1, 2018, in

both paper and electronic format.*

 

3 ACS was and the next generation Sentinel system is relied upon by the FBI daily to fulfill essential
functions such as conducting criminal, counterterrorism, and national security investigations; background
investigations; citizenship and employment queries, and security screening, to include Presidential protection.

4 Older CRS records that were not indexed into UNI as a result of the 1995 ACS consolidation remain

searchable by manual review of index cards, known as the “manual indices.” Since the date range of the requested
records in this case was significantly after 1995, a manual indices search was not warranted.

6
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 7 of 12

Sentinel

(13) Sentinel is the FBI’s next generation case management system that became
effective FBI-wide on July 1, 2012. Sentinel provides a web-based interface to FBI users, and
it includes the same automated application that was utilized in ACS. After July 1, 2012, all FBI
generated records are created electronically in case files via Sentinel; however, Sentinel did not
replace ACS and its relevance as an important FBI search mechanism. Just as pertinent
information was indexed into UNI for records generated in ACS before July 1, 2012, when a
record is generated in Sentinel, information is indexed for future retrieval. Moreover, there was
an index data sharing nexus between the Sentinel and ACS systems whereby information
indexed into Sentinel was replicated or “backfilled” into ACS. In sum, the Sentinel case
management system built on ACS and shared its operational purpose; Sentinel provided another
portal to locate information within the vast CRS for FBI records generated on or after July 1,
2012. At the time of Plaintiffs’ request, CRS automated indices, available within Sentinel and
the UNI application of ACS, in most cases, represented the most reasonable means for the FBI to
locate potentially responsive records to FOIPA requests prior to August 1, 2018.° This is
because these automated indices offered access to a comprehensive, agency-wide set of indexed
data on a wide variety of investigative and administrative subjects. Currently, the FBI’s
automated indices consist of millions of searchable records and are updated daily with newly

indexed material.

 

> On August 1, 2018, the ACS case management system was decommissioned and ACS data was migrated
into Sentinel including the ACS indices data and digitized investigative records formerly available in ACS.
Moreover, Sentinel retains the index search methodology and function whereby the CRS is queried via Sentinel for
pertinent indexed main or reference entries in case files. All CRS index data from the UN] application previously
searched via ACS is now searched through the “ACS Search” function within Sentinel.

7
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 8 of 12

THE FBI’s SEARCH OF SENTINEL
(14) To locate responsive records in the CRS, the FBI employs an index search
methodology. Index searches of the CRS are reasonably expected to locate responsive material
within the vast CRS since the FBI indexes pertinent information into the CRS to facilitate
retrieval based on operational necessity. Because Plaintiff’s request sought records generated
on or after July 1, 2012, the FBI relied on Sentinel to conduct its index search in this case.
(15) The FBI searched Sentinel using the terms “Orbis Business Intelligence” and

“Orbis.” The FBI located no records responsive to Plaintiffs FOIA request as a result of this

search.

CHRISTOPHER STEELE SEARCHES OUTSIDE THE CHS SYSTEM

(16) In Plaintiff's MPA, it argued that the FBI’s “search was not sufficiently broad to
locate records regarding FBI’s relationship with Steele from before he was signed up as an |
official, ‘on-the-books’ confidential source” and assumed that there must be a variety of
communications with him prior to him being “formally retained as a CHS.” ECF No. 37,
Plaintiff's MPA, at 3. Plaintiff has provided no factual support for its assumption that the FBI
had any such communications with Mr. Steele prior to him becoming a confidential human
source (“CHS”) for the FBI or, if so, that any such communications would have occurred after
January 1, 2016, which is the beginning date for responsive records specified in Plaintiff's FOIA
request. In fact, Mr. Steele was a CHS as of January 1, 2016, and so Plaintiff's claim in this
regard is without merit. .

(17) _ Plaintiff also claims that it “has been publicly acknowledged that Steele continued

8
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 9 of 12

to provide information to the FBI via Bruce Ohr even after his deactivation” and thus a search of
the CHS system for the period of November 2016 to May 17, 2017 (which was the search cut-off
date for plaintiff's request) was not sufficient. See ECF No. 37, Plaintiff's MPA, at3. In
support of this claim, Plaintiff cites the Nunes Memo. Jd. The problem for Plaintiff, however,
is that its request is for records of communications between Mr. Steele and “any official,
employee, or representative of the FBI.” Even assuming the truth of the claim that Mr. Steele
and Mr. Ohr remained in contact after November 2016, Mr. Ohr was not and is not an “official,
employee, or representative of the FBI.” There has been no official public disclosure by the
FBI confirming or denying whether the FBI had any further interactions with Mr. Steele
following his termination as a CHS in November 2016, which is what Plaintiff's request would
cover.

(18) Since there has been no official public disclosure by the FBI confirming or
denying whether it had any further interactions with Mr. Steele after he was terminated as a CHS
and since the official public disclosures about the FBI’s interactions with Mr. Steele concerned
him being a CHS for the FBI, the FBI properly limited its search to the CHS system.

(19) The FBI cannot confirm or deny the existence of records that would be within the
scope of Plaintiffs request following his termination as a CHS without infringing his privacy
interests. Accordingly, with respect to Plaintiffs claim that searches for records about Mr.
Steele outside of the CHS system should have been conducted, the FBI relies on a Glomar
response based on FOJA Exemptions (b)(6) and (b)(7)(C). While Mr. Steele’s being a CHS to
the FBI in relation to the investigation into Russian interference in the 2016 Presidential election

specifically has been publicly acknowledged and thus cannot be protected under the FOIA’s

9
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 10 of 12

privacy protections, he — like other third parties — retains privacy interests in relation to any non-
disclosed, non-public information connecting him to the FBI.
EXEMPTIONS (b)(6) AND (b)(7)(C)

(20) Exemption (b)(6) exempts from disclosure “personnel and medical files and
similar files the disclosure of which would constitute a clearly unwarranted invasion of personal
privacy.” 5 U.S.C. § 552(b)(6). All information that applies to a particular person falls within
the scope of Exemption (b)(6). Exemption (b)(7)(C) exempts from disclosure “records or
information compiled for law enforcement purposes [when disclosure] could reasonably be
expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C).

(21) The FBI asserts Exemption (b)(6) in conjunction with Exemption (b)(7)(C).
Although the balancing test for Exemption 6 uses a “would constitute a clearly unwarranted
invasion of personal privacy” standard and the test for Exemption (b)(7)(C) uses the lower
standard of “could reasonably be expected to constitute an unwarranted invasion of personal
privacy,” the analysis and balancing required by both exemptions is sufficiently similar to
warrant a consolidated discussion. The privacy interests are balanced against the public’s
interest in disclosure under the analysis of both exemptions.

(22) Pursuant to long-standing policy, the FBI will not confirm or deny the existence
of law enforcement records about a third party in the absence of a privacy waiver or proof of
death, unless the requester establishes a public interest in disclosure that outweighs the third
party’s privacy interests. The FBI instituted this policy in order to protect the privacy rights of
individuals, particularly those who appear in FBI law enforcement files. It is well-recognized

that individuals have substantial privacy interests in relation to being associated with law

10
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 11 of 12

enforcement investigations because any such association can engender comment, speculation, or
harassment; can be embarrassing and stigmatizing; and can, in some circumstances, result in
physical harm or threats of harm or death.

(23) Ifa requester establishes a public interest, then the FBI will balance that public
interest against the third party’s privacy interests. This balancing is done on a case-by-case
basis. The FBI will process a request for and release non-exempt law enforcement records
about a third party only if it determines that the public interest outweighs the individual’s privacy
interests after conducting the balancing analysis. The balancing analysis in each case is
necessarily fact-specific. Thus, each request must be treated individually, and the FBI must
retain flexibility in the way in which it handles each request.

(24) Here, Plaintiff's only claim is that is has been publicly acknowledged that Steele
continued to provide information to the FBI via Mr. Ohr. As noted above, that does not actually
help Plaintiff with respect to the specific information at issue in its request. Other than that,
Plaintiff has not shown why there is an overriding public interest in records within the scope of

its request, if they exist.

FOIA EXEMPTION (b)(7)(A)

(25) Finally, in the Second Hardy Declaration, the FBI described certain withholdings
that were justified by FOIA Exemption (b)(7)(A). Although the FBI invoked Exemption
(b)(7)(A) to justify certain withholdings, it was not the sole basis for any withholding. Every
withholding justified by Exemption (b)(7)(A) was also justified by at least one other exemption

described in the Second Hardy Declaration.

11
Case 1:17-cv-00916-CRC Document 39-1 Filed 06/14/19 Page 12 of 12

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed this | Wt, _t "day of June 2019.

WLP

MICHAEL G. SEIDEL

Acting Section Chief

Record/Information Dissemination Section
Information Management Division

Federal Bureau of Investigation
Winchester, Virginia

12
